12/29/2021


        In the Supreme Court of the State of Montana                               Case Number: DA 21-0483



                         Supreme Court No. DA 21-0483

State of Montana,

             Plaintiff and Appellee,

      -vs-

Jamie Cal Fuson,

             Defendant and Appellant.

                           GRANT OF EXTENSION


      Upon consideration of Appellant’s Motion for Extension of time and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including January 29, 2022, within which to prepare, file and serve the

Appellant’s Opening Brief on appeal.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 29 2021